Citation Nr: 1609782	
Decision Date: 03/10/16    Archive Date: 03/22/16

DOCKET NO.  10-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for left foot hallux valgus (bunion).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel



INTRODUCTION

The Veteran served on active duty from February 1987 to February 1995 and from March 1997 to March 2009.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in pertinent part granted service connection for left foot hallux valgus or bunion, rated as noncompensable effective April 1, 2009.  The Veteran disagreed with the initial assigned rating.

In January 2015 correspondence, the Veteran canceled his request to testify at a hearing before a member of the Board.


FINDING OF FACT

The Veteran's left foot hallux valgus disability has been consistently characterized as mild to moderate and not equivalent to amputation of the great toe, and it has been manifested by tenderness and pain with movement, weight-bearing, and prolonged use; he has not had surgical resection of left metatarsal head.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left foot hallux valgus are not met or more nearly approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Further, in Dingess v. Nicholson, 19 Vet. Ap. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, VA is required to review the evidence presented with the claim and to provide the claimant with notice of what evidence not previously provided will help substantiate his claim.  See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, VA must notify the claimant of what is required to establish service connection and that a disability rating and effective date for the award of benefits will be assigned if service connection is awarded.

As for service-connected disability of the left foot decided herein, the claim for a higher disability rating is a "downstream" issue, in that it arose from an initial grant of service connection.  Prior to the May 2009 rating decision, the RO issued a letter in October 2008 that advised the Veteran of the evidence necessary to substantiate his claim for service connection and of his and VA's respective obligations with regard to obtaining evidence.  As previously noted, in the May 2009 rating action, the RO granted service connection for left foot hallux valgus and rated this disability as noncompensable. 

Importantly, where, as here, service connection has been granted and the initial rating and effective date have been assigned, the claim for service connection has been more than substantiated, thereby making 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the rating of the disability does not trigger additional § 5103(a) notice requirements.  Dingess, 19 Vet. App. at 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The October 2008 letter also advised him of how disability evaluations and effective dates are assigned and the type of evidence that impacts those determinations.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment and personnel records, post-service outpatient VA treatment records, reports of VA examinations, and lay statements.  There is no indication of relevant, outstanding records that would support the Veteran's claim for a higher initial rating for left foot hallux valgus.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue being decided.

II.  Criteria and Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Additionally, although regulations require that a disability be viewed in relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when assigning a disability rating, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation during the relevant rating period.  See Fenderson v. West, 12 Vet. App. 119 (1999).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods for the left foot disability on appeal.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

Since service connection was established effective April 1, 2009, the Veteran's left foot hallux valgus has been rated as noncompensable pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5280.  

5280
Hallux valgus, unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great toe 
10

38 C.F.R. § 4.71a, Diagnostic Code 5280 (2015).

Following receipt of his claim for service connection, the Veteran was afforded a VA examination in November 2008 while still in service that included consideration of his claimed left foot disability.  He described the onset of pain at the base of both of his big toes medially, the right worse than the left.  He indicated the only thing that helped relieve some discomfort was not wearing his boots and wearing sandals instead.  Following various treatments, he underwent a right foot bunionectomy in February 2008.  He reported he continued to have pain from the left foot bunion, but declined left foot surgery.  At present, he characterized his bunion pain as "very mild" bilaterally.  He added that his left foot bunion and right foot bunion status post bunionectomy interfered with his ability to do long walking and running, which he had recently tended to avoid.

On examination, there was no limp or redness, but there was marked left foot bunion formation, which was tender.  The diagnosis was bilateral bunions and status post right bunionectomy.  

In his June 2009 notice of disagreement with the initial noncompensable rating, the Veteran related that he has constant pain in his left foot and believed his bunion disability was functionally equivalent to an amputation of the great toe as a result.  He stated that he wears a sandal to help alleviate his constant left foot pain.  In his substantive appeal received in April 2010, he reported that his left foot was "as much of a disability, if not more, as [his] right foot."  He stated that his deformity and pain impair his ability to perform at a certain level, adding that he was presently seeking employment that was consistent with his qualifications, but which also required the use of his feet.

Post-service VA treatment records dated from March 2010 to January 2015 reflect that the Veteran sought care at several VA facilities due to relocating for employment.  During a June 2011 VA primary care visit, the Veteran reported having foot pain with a history of right bunionectomy and asked to try gel inserts.  Examination of the extremities revealed bilateral bunions of the first metatarsophalangeal joints.  In July 2011, he reported a history of right bunionectomy and asked to try gel insoles.  Treatment records dated in April 2010, September 2014, and January 2015 documented normal gait and station or balance.

The Veteran was afforded another VA examination in October 2013.  He described having intermittent mild to moderate bilateral foot pain, using aspirin as needed, regularly wearing orthotic inserts, and wearing larger shoes.  He reported having had surgery (resection of the metatarsal head) only for the right foot.  He denied having other foot injuries.  

Physical examination revealed mild or moderate hallux valgus symptoms bilaterally.  Other objective findings included no Morton's neuroma; metatarsalgia; hammer toes; hallux rigidus; pes cavus (claw foot); malunion or nonunion of tarsal or metatarsal bones; bilateral weak foot; or other pertinent physical findings, complications, conditions, or signs and/or symptoms.  Imaging studies revealed arthritis in the right foot, but not the left.  The examiner concluded that the Veteran's left foot hallux valgus did not cause functional impairment, including in balance or propulsion, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  In addition, the examiner remarked that the Veteran's bunions did not impact his ability to work in his full-time job as a safety officer for the [Army] Reserves.

During a January 2015 mental disorders examination, the examining psychologist observed that the Veteran's "gait and mobility were fluid."  The Veteran reported that he was working at a temporary job at the post office.

The Veteran presented for a final VA feet examination in September 2015.  He stated that he usually wears extra wide shoes and has minimal problems.  Regarding the impact of his left foot hallux valgus on his ability to perform occupational tasks, he reported he could stand on his left foot for at least an hour and could walk about a mile without problems.  However, he presented to the examination wearing ill-fitting shoes, which the examiner remarked would most likely cause pain, in addition to walking on uneven ground.  The Veteran identified having had surgery only on the right foot.  

Physical examination revealed mild or moderate hallux valgus symptoms bilaterally, including pain, which contributed to functional loss involving pain on movement and weight-bearing and moderate pain in the left toe that gets worse with prolonged use over time.  Imaging studies of the feet revealed a bunion of the left toe and absence of the metatarsal head on the right.  The examining physician concluded that the Veteran's function of the left foot was not so diminished by hallux valgus that amputation with prosthesis would equally serve the Veteran.  The examiner indicated that the Veteran did not have any foot injuries or other foot conditions other than the hallux valgus described in the examination report.

Having considered the medical and lay evidence of record, the Board finds that the Veteran's left foot hallux valgus has been consistently characterized as mild to moderate and has been manifested by tenderness and pain with movement, weight-bearing, and prolonged use.  He has not had surgical resection of left metatarsal head and VA examiners in October 2013, and September 2015 specifically found that the Veteran's left foot hallux valgus disability was not equivalent to amputation of the great toe.  In this regard, the Board observes that the examiners' conclusions are consistent with contemporaneous VA treatment records, which document normal gait, balance, and station.  Based on these findings, the Board concludes that the Veteran's left foot hallux valgus disability is consistent with the noncompensable rating currently assigned and does not more nearly approximate the criteria for a compensable, 10 percent rating.  Therefore, an initial compensable rating for left foot hallux valgus is not warranted.

In evaluating the Veteran's current level of disability for the period on appeal functional loss was considered. 38 C.F.R. §§ 4.40, 4.45.  The medical evidence shows that the Veteran has, at different times, complained of tenderness and pain with movement, weight-bearing, and prolonged use, all of which the Veteran is competent to report.  However, the Diagnostic Codes pertaining to the feet do not provide for a compensable rating based on loss of motion.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011) (holding that painful motion warrants the assignment of the minimum compensable rating for limitation of motion of the affected joint) (emphasis added).  Moreover, both the October 2013 and September 2015 VA examiners acknowledged these symptoms in their examination reports, and therefore clearly considered them in determining that the Veteran's left foot hallux valgus was not characterized by severe symptoms of a functional equivalent to amputation of the great toe or similar to operated hallux valgus with resection of the metatarsal head, or that the Veteran's disability picture more nearly approximated that level of severity.  Accordingly, a compensable rating based on functional loss is not warranted.  38 C.F.R. §§ 4.40 , 4.45, 4.59.

The Board has considered other potentially applicable Diagnostic Codes pertinent to disabilities of the feet, but finds that an initial compensable rating is not warranted for the left foot because the Veteran is not shown to have moderate flatfoot, bilateral weak foot, claw foot (pes cavus), metatarsalgia, hallux rigidus, unilateral hammer toe of all toes, malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5277, 5278, 5279, 5281, 5282, 5283.  Regarding Diagnostic Code 5284, which rates "other foot injuries," the Board emphasizes that since the Veteran's condition, hallux valgus, is specifically listed in the rating criteria, it is impermissible to rate by analogy to that code.  See Copeland v. McDonald, 27 Vet. App. 333 (2015).

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular criteria do not contemplate the claimant's level of disability and symptomatology and are found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted.

The discussion above reflects that the Veteran has indicated he experiences left foot pain, a symptom not specifically contemplated by the applicable rating criteria.  However, the Veteran does not contend, and the evidence does not reflect, that his left foot hallux valgus has caused marked interference with employment or frequent hospitalization.  In fact, the medical evidence of records documents no hospitalizations for left foot hallux valgus and reflects that the Veteran relocated for several full-time employment opportunities.  The October 2013 VA examiner also indicated that the left foot disability did not impact the Veteran's employment.  Therefore, referral for consideration of an extraschedular rating for left foot hallux valgus is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally, under Johnson v. McDonald, 762 F. 3rd 1362 (2014), a Veteran may be awarded an extraschedular rating based on the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, referral for extraschedular consideration on a collective basis has not been asserted by the Veteran or reasonably raised by the record, and will therefore not be addressed.  

For the foregoing reasons, the preponderance of the evidence is against the claim for an initial compensable rating for left foot hallux valgus.  The benefit-of-the-doubt doctrine is therefore not for application and the claim for a compensable disability rating must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.



ORDER

Entitlement to an initial compensable rating for left foot hallux valgus is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


